Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status 
Claims 1, 4-12, 14 have been examined. Claims 1 and 8 have been amended.  Claims 2-3, 13, 15 have been canceled.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

.
Claims 1, 4-12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cholette (US. 20130345772 A1) in view of Buckley (US. 2019/0102523A1) and further in view of Wernicke et al. (US. 5231988 hereinafter Wernicke)

With respect to claim 1, Cholette teaches an apparatus for controlling the delivery of insulin to a subject and comprising: 
a first input for receiving neural information recorded from the subject’s nervous system and indicative of prospective or actual food and/or drink intake (‘772; Para 0006: various neural circuits control food intake and fasting hormones. Neural processes receive information, communicate information and respond to such information to thereby motivate the individual for food intake or not. While internal information affects such motivated behavior, at times, external information plays a role as well; thus, neural circuits that process internal and external information are involved. ; Para 0007: mechanisms controlling food intake may include brain-based, peripheral-based and periphery to brain-based mechanisms; Para 0025: FIG. 1 shows various exemplary scenarios 102, 104 and 106 whereby at least one implantable device (e.g., 110, 112, 114, 118) interacts with an organ and/or muscle of the body 101 and/or interacts with the autonomic nervous system of the body 101) (‘523; Para 0025: neural or simulated network;  Para 0030: the system may calculate an appropriate insulin dosage for a patient based on, for example, one or more food items he or she intends to consume and his or her glucose level over a prior pre-determined period to time); 
Buckley teaches 
a second input for receiving a signal indicative of the subject’s blood glucose level (‘523; Abstract: An insulin adjustment platform may include an input port to receive current blood glucose data, associated with the patient, from a continuous glucose monitoring unit); 
a processor or processors configured to determine food and/or drink characteristics based on the received neural information, determine an amount of insulin to be delivered based on the measured blood glucose levels and the determined food and/or drink characteristics (‘523; Para 0035: the processor 810 may receive current blood glucose data, associated with the patient, from a continuous glucose monitoring unit. A camera may capture an image in substantially real time, and the processor 810 might execute an artificial intelligence algorithm to identify at least one probable food item within the captured image. The processor 810 might also automatically determine and display a default carbohydrate parameter associated with the at least one probable food item via an augmented reality interface. The processor 810 may then interact with the patient via the augmented reality interface to adjust the default carbohydrate parameter and transmit data associated with the adjusted default carbohydrate parameter to an insulin delivery unit associated with the patient.); and
 output an insulin pump control signal indicative of the determined amount of insulin. (‘523; Para 0034: an output device 850 (e.g., to output instructions to an insulin pump, display information via an augmented reality interface, etc.); Para 0032: The display further includes a result portion 690 indicating a total number of carbohydrates along with a calculated bolus dosage representing an amount of insulin..). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the detection of feeding intent for use in treatment of eating disorders as taught by Cholette with the technique of facilitating delivery of insulin to a patient as taught by Buckley in order to control current blood glucose data during food intake
Wernicke teaches 
a third input for receiving a neural signal recorded from the subject’s nervous system and indicative of a subject's insulin sensitivity (‘988; Abstract: An electrical stimulator implanted into or worn external to the patient's body is adapted, when activated, to generate a programmable electrical waveform for application to electrodes implanted on the vagus nerve of the patient. The electrical waveform is programmed using parameter values selected to stimulate or inhibit the vagus nerve to modulate the electrical activity thereof to increase or decrease secretion of natural insulin by the patient's pancreas):
said processor(s) being confiqured to determine a characteristic of a neural stimulation signal to be applied by a neural stimulation unit using said signal indicative of a subject's insulin sensitivity, and the apparatus comprising a second output for providing a neural stimulation unit control signal indicative of said characteristic in order to increase or decrease the subject’s insulin sensitivity during delivery of the determined amount of insulin (‘988;  Col./lines 8/17-26: The stimulus generator is designed, implemented and preprogrammed so that in each such instance it delivers a selectively patterned stimulating signal to modulate the electrical activity of the vagus nerve to stimulate secretion of the proper amount of insulin by the pan creas, and thereby treat and control the diabetes. For the patient suffering from hypoglycemia, the control signal for application to the vagus nerve is preset and selected to inhibit the secretion of insulin by inhibiting vagal activity; Col./lines 8/40-42: logic and control section 15, which includes a microprocessor and con trols the programmable functions of the device; Col./lines  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the detection of feeding intent for use in treatment of eating disorders as taught by Cholette/Buckly with the technique of treatment of endocrine disorders by nerve stimulation as taught by Wernicke in order to providing neural stimulation indicative of a subject’s insulin sensitivity.. 
Claim 8 is rejected as the same reason with clam 1. 

With respect to claim 4, the combined art teaches Apparatus according to claim1, wherein the processor(s) determines an amount of insulin to be delivered as one or both of a basal insulin dose or a meal bolus insulin dose (‘523; Para 0027).  

With respect to claim 5, the combined art teaches  apparatus according to claim 1,Wernicke discloses  said processor(s) being configured to implement a learning mode in which signals received via said first input are classified according to the food and/or drink intake to which they relate and to store the results in a memory of the apparatus, the processor(s) being configured to determine food and/or drink characteristics based on a received neural information by analysing the signal and performing a look-up in said memory (‘988; Col/lines 8/11-16: extent of food to be consumed).

With respect to claim 6, the combined art teaches apparatus according to claim 1 and Buckley discloses comprising one or more of: 
an insulin pump connected or connectable to receive the insulin pump control signal (‘523; Para 0034); 
a body worn or implantable blood glucose sensor connected or connectable to said second input (‘523; Para 0024); and
one or more body worn or implantable neural sensors connected or connectable to said first input.

With respect to claim 7 the combined art teaches Apparatus according to claim 6 , Buckley discloses comprising a body worn or implantable neural stimulation unit connected or connectable to said output (‘523; Para 0024-0026).

With respect to claim 9, the combined art teaches the method according to claim 8, Wernickediscloses wherein said blood glucose sensor is an implanted, subcutaneous blood glucose sensor (‘988; Col/lines 4/67-5/3).  

With respect to claim 10 the combined art teaches method according to claim 8, Buckley discloses wherein said recording is performed using one or more body worn electrodes configured to record neural signals (‘523; Para 0025). 

With respect to claim 11 the combined art teaches a method according to claim 8, Wernicke discloses wherein said recording is performed using one or more implanted electrodes configured to detect cephalic signals in efferent 35 fibres in the vagus nerve to the pancreas and/or in afferent fibres in the vagus nerve from the stomach and/or to detect signals from afferent sympathetic nerves innervating a liver and/or brown adipose tissue and/or nuclei of hypothalamic areas (‘988; Abstract: application to elec trodes implanted on the vagus nerve of the patient. The electrical waveform is programmed using parameter values selected to stimulate or inhibit the vagus nerve to modulate the electrical activity thereof to increase or decrease secretion of natural insulin by the patient's pancreas). 

With respect to claim 12 the combined art teaches a method according to claim 8, Buckley discloses wherein said recording is performed using one or more electrodes configured to monitor neural signals in the orbitofrontal cortex (523; Para 0024).

With respect to claim 14, the combined art teaches the method according to claim 13 and Wernicke discloses comprising applying said signal to efferent sympathetic nerves to the liver and/or brown adipose tissue and/or hypothalamic areas to modulate insulin sensitivity (‘988; Col./lines 3/24-29).  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the arguments do not apply to any of the reference of Wernicke being used in the current rejection.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HIEP V NGUYEN/Primary Examiner, Art Unit 3686